Name: Commission Regulation (EC) No 2271/2003 of 22 December 2003 opening tariff quotas for the year 2004 for imports into the European Community of certain products originating in Romania
 Type: Regulation
 Subject Matter: agri-foodstuffs;  tariff policy;  trade;  international trade;  Europe;  agricultural activity
 Date Published: nan

 Important legal notice|32003R2271Commission Regulation (EC) No 2271/2003 of 22 December 2003 opening tariff quotas for the year 2004 for imports into the European Community of certain products originating in Romania Official Journal L 336 , 23/12/2003 P. 0029 - 0030Commission Regulation (EC) No 2271/2003of 22 December 2003opening tariff quotas for the year 2004 for imports into the European Community of certain products originating in RomaniaTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3448/93 of 6 December 1993 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products(1), in particular Article 7(2) thereof,Having regard to Council Decision 98/626/EC of 5 October 1998 relating to the conclusion of a Protocol for the adaptation of the trade aspects of the Europe Agreement between the European Communities and their Member States, of the one part, and Romania, of the other part, to take into account the accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden to the European Union and the results of the agricultural negotiations of the Uruguay Round, including the improvements to the existing preferential regime(2), and in particular Article 2(1) thereof,Whereas:(1) Protocol 3 on trade in processed agricultural products to the Europe Agreement with Romania, as amended by the Protocol for the adaptation of that Agreement, provides for the granting of annual tariff quotas for imports of products originating in Romania. Those quotas should be opened for 2004.(2) Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Common Customs Code(3) lays down rules for the management of tariff quotas. It is appropriate to provide that the tariff quotas opened by this Regulation are to be managed in accordance with those rules.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for horizontal questions concerning trade in processed agricultural products not listed in Annex I,HAS ADOPTED THIS REGULATION:Article 1The annual quotas for the products originating in Romania listed in the Annex are opened from 1 January 2004 to 31 December 2004 under the conditions set out therein.Article 2The Community tariff quotas referred to in Article 1 shall be managed by the Commission in accordance with Articles 308a, 308b and 308c of Regulation (EEC) No 2454/93.Article 3This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union.It shall apply with effect from 1 January 2004.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 22 December 2003.For the CommissionErkki LiikanenMember of the Commission(1) OJ L 318, 20.12.1993, p. 18; Regulation as last amended by Regulation (EC) No 2580/2000 (OJ L 298, 25.11.2000, p. 5).(2) OJ L 301, 11.11.1998, p. 1.(3) OJ L 253, 11.10.1993, p. 1; Regulation as last amended by Regulation (EC) No 1335/2003 (OJ L 187, 26.7.2003, p. 16).ANNEX>TABLE>